Case 1:17-cv-07072-ARR-RLM Document 28 Filed 05/20/20 Page 1 of 1 PageID #: 81


                         MORRISON-TENENBAUM PLLC, ATTORNEYS-AT-LAW M-T-LAW.COM
                            87 WALKER STREET 2ND FLOOR NEW YORK NY 10013
                                    PHONE 212.620.0938 FAX 646.998.1972




                                                                                 May 20, 2020
VIA ECF
Hon. Roanne L. Mann Chief
Magistrate Judge United States
District Court 225 Cadman Plaza
East Brooklyn, New York 11201


      Re: Espiritu, et al. v. Gourmet Bagel, et al. Case No. 17-CV-07072 (ARR)(RLM)


Dear Judge Mann:

         Our office is Bankruptcy counsel to Defendant Bagels on Lex (Gourmet Bagels) in
  their Chapter 7 Bankruptcy. We write to further update your Honor on the status of the
  Chapter 7 cases.
         As your Honor may recall the 2 individual defendants received their discharges.
  With respect to Gourmet bagel the Chapter 7 trustee is still reviewing the documents
  provided. Based on my conversation with the trustee, it is my understanding that this case
  will remain open for while the Trustee determines whether he wishes to commence any
  adversary proceedings.

          If you have any further questions, please feel free to contact my office.



                                                          Sincerely,



                                                          Lawrence Morrison, Esq.
CC: All Counsel of record via ECF
